NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



DIANE C. SULLIVAN,                             )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D15-1397
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed September 30, 2016.

Appeal from the County Court for Collier
County; Vincent Murphy, Judge.

Stephen M. Grogoza, Naples, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              We have for our consideration an appeal from county court where a

question of great public importance was certified, and we accepted jurisdiction pursuant

to Florida Rule of Appellate Procedure 9.160(e)(2). The Collier County Court, pursuant

to rule 9.030(b)(4), certified the following question to this court as involving a matter of

great public importance:
              WHETHER A SISTER STATE'S MOTOR VEHICLE
              RECORD, ADMITTED INTO EVIDENCE UNDER CHAPTER
              90.902, FLORIDA STATUTES, IS SUFFICIENT TO
              ESTABLISH THE ELEMENT OF A PRIOR
              ADMINISTRATIVE SUSPENSION FOR A REFUSAL TO
              SUBMIT TO TESTING?

              Upon further consideration of the parties' briefs and oral arguments, we

decline to accept this appeal and do not answer the certified question. Accordingly, we

transfer this appeal to the Twentieth Judicial Circuit of Florida, appellate division,

pursuant to rule 9.160(f)(2).


NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.




                                             -2-